ORDER

PER CURIAM.
AND NOW, this 8th day of February, 2002, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 10, 2001, it is hereby
ORDERED that DEAN IAN WEITZ-MAN be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years retroactive to March 13, 2000 and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.